                          USDC SDNY
SO ORDERED.               DOCUMENT
                          ELECTRONICALLY FILED
Dated: January 24, 2020   DOC #:
New York, New York        DATE FILED: 1/24/2020
The Court does not
necessarily seal
information simply
because it has been
designated as
confidential under
this stipulation.
The parties shall
make a request, in
compliance with
the Court's
Individual Rules, to
file any material
under seal.
The parties are advised that the Court retains discretion whether to afford confidential
treatment to any filed material -- even if designated confidential under this stipulation
and filed under seal -- in Court orders and proceedings.
